Howell, J.
The plaintiff sued the defendant for rent, and caused the furniture in the leased premises to be provisionally seized. Three parties, J. P. Fowler, E. R. Poole, agent, and L. Grünewald, intervened separately, and obtained orders to release the property severally •claimed by them. The plaintiff appealed from the said orders, and *652also from a judgment on a rule taken by her to rescind the order in favor of said Fowler.
Grünewald and Fowler move to dismiss the appeal from the orders- or judgments in their favor, on the grounds:
First — That the claim of said Grünewald is for a piano shown to be worth only $200.
Second — The judgment, making absolute the rules to bond, is interlocutory, and does not work an irreparable injury.
I. The first ground is well taken, and the appeal, as to Grünewald, must be dismissed. The proceeding can not be likened to a conemsus, in which the value of all the property gives jurisdiction; but is simply a separate demand, made by a third party intervening, who claims to-be the owner of specific property under seizure, and it is the amount of his demand, or the value of the property claimed by him, which is the matter in dispute, and this is below $500. Had he failed in his demand to bond, it is clear that he could not have appealed, and having succeeded, his opponent or antagonist can not appeal for the same reason, the matter in dispute not exceeding $500.
II. The second ground presents more difficulty, but we are constrained to apply the doctrine repeatedly recognized by this Court, that-where the party is compelled to resort to another suit to obtain redress, the injury caused by an interlocutory order must be held to be irreparable, and to maintain the appeal as to J. P. Fowler, whose claim is over five hundred dollars. See 23 An. 51 and the cases there cited. The plaintiff, in this instance, if successful, will have to pursue Fowler on the bond of release, which takes the place of the property seized and released.
It is therefore ordered that the appeal, as to Grünewald, be dismissed, at the costs of appellant j and, in other respects, the motion to-dismiss is overruled.